DETAILED ACTION

Election/Restriction
This application contains claims directed to patentably distinct species.  If an application contains claims directed to more than a reasonable number of species, the examiner may require restriction.  See MPEP 806.04.  Additionally, a restriction requirement may be made at any time before final action, including a second (or subsequent) requirement, which may be made even if there was a prior requirement with which Applicant complied.  See MPEP 806.04, 811, and 811.02.   

In the current application, the following patentably distinct species are recited: 
Species I, directed to a composite material and bonding matrix comprising a plurality of bonding elements that comprise a core of silica fully or partially surrounded by a silica rich rim of varying thickness that is fully or partially encased by CaCO3 particles;
Species II, directed to a composite material and bonding matrix comprising a plurality of bonding elements that comprise a multi-phase core comprised of intermixed silica and calcium silicate, which multi-phase core is fully or partially surrounded by a silica rich rim of varying thickness that is fully or partially encased by CaCO3 particles;
Species III, directed to a composite material and bonding matrix comprising a plurality of bonding elements that comprise a multi-phase core comprised of an uncarbonatable phase and partially reacted calcium silicate, which multi-phase core is fully or partially surrounded by a silica rich rim of varying thickness that is fully or partially encased by CaCO3 particles; and 
Species IV, directed to a composite material and bonding matrix comprising a plurality of bonding elements that comprise particles of partially reacted calcium silicate without a distinct core, and a silica rim encased by CaCO3 particles.  

 The species are independent or distinct because they recite materially-different products with materially different structures and properties. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 25 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  firstly, the four different species are directed to materially-different products with materially different structures and properties. Additionally, as is demonstrated by the multiple, branching dependencies that Applicant has also included with their amendment, examination of all of the species would require the search and consideration of four different inventions, each with their own characteristics and including, or the possibility of including, their own set of dependent claims. As Applicant has demonstrated, the examination of all four different inventions excessively extends the search burden from effectively searching one independent claim for each of a bonding matrix or composite material with a set of dependent claims to examining four different structures/materials for each of a bonding matrix and composite material, each with their own set of dependent claims.  As is also clear from the prosecution history, the totality of the four different species has not been addressed previously.  The requirement to do so greatly extends the search and examination burden beyond that a typical application claiming one invention and that of the previous claims. Furthermore, given that the different species have different structures, properties, and, in most cases, different claims depending from them, prior art applicable to one is not likely applicable to the others.  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784